Citation Nr: 1227159	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for right hallux valgus/bunion.

2. Entitlement to an initial compensable evaluation for left hallux valgus/bunion.

3. Entitlement to an initial compensable evaluation for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to August 2007. He also served with the Army National Guard from February 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a February 2008 rating decision of the Denver, Colorado Regional Office (RO). The RO granted the Veteran's claims for service connection, but assigned initial non-compensable evaluations.

The Veteran requested to appear before a member of the Board in a videoconference hearing. Per his request, an April 2011 hearing was rescheduled. However, the Veteran failed to appear at a subsequent June 2011 hearing. The May 2011 letter that advised him of the June 2011 hearing stated that a failure to appear may be treated as a withdrawal of his hearing request. The Veteran has not provided any explanation for his failure to appear at the June 2011 hearing. His hearing request is considered withdrawn. 38 C.F.R. § 20.702(d) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that additional evidence remains outstanding, the Veteran's appeal must be remanded in accordance with the duty to assist. 

The claims file contains no treatment notes, but the Veteran has informed VA examiners that he receives regular care from the U.S. Air Force Academy Clinic. Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency. The RO/AMC must take appropriate steps to gather the Veteran's outstanding medical treatment notes.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. Although the Veteran has not indicated that his disabilities have worsened since the VA examinations conducted in 2009, those results are approximately three (3) years old. Further, the examiners conducting the prior VA examinations did not have any access to the Veteran's post-service treatment records. New examinations are warranted to assess the current severity of the Veteran's bilateral hallux/valgus disabilities and lumbar spine disability. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment and associate them with the claims file.

3. Take appropriate steps to obtain the Veteran's treatment records from the U.S. Air Force Academy Clinic and associate them with the claims file. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination (or examinations, if determined that differently qualified providers are required to render the requested opinions) at an appropriate location to determine the current severity of his service-connected bilateral hallux valgus/bunions and low back disability. The following considerations will govern the examination(s):

	The entire claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s). The examination report(s) must reflect review of pertinent material in the claims folder - to specifically include, but not limited to, any post-service treatment notes added to the claims file as a result of this remand as well as the Veteran's contentions on his June 2009 substantive appeal (VA Form 9).

	After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner(s) must provide current findings to include any pertinent range of motion testing and a discussion of functional loss. The examiner(s) also must discuss the results of the prior (2009) examinations and any subsequent changes in severity. Identify and explain the medical basis or bases for all conclusions and correlate all clinical findings to a specific diagnosis. 

5. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


